Title: To James Madison from Thomas Henderson, 10 September 1812
From: Henderson, Thomas
To: Madison, James


Sir
State of N Carolina Mecklenburg County Septemr 10th 1812.
It becomes my duty to inform you that pursuant to a publick notice, a large and respectable number of the Citizens of this County convened in the Court house on the 4th. Instant to take into Consideration the State of the Union, After the Assembly was Organised a committee was Appointed to prepare resolutions expressive of the sense of the meeting. The following preamble and resolutions were presented for consideration & unanimously adopted.
Whereas the Government of Great Britain has for a Serious [sic] of Years past grossly violated our National rights by proclamations of Blockades, Orders, & other unrighteous edicts, whereby the most ruinous depredations have been committed on the property, and the most daring aggressions on the rights & Liberties of Multitudes of American Citizens.
Whereas every attempt of the Government of the United States by embassies & diplomatic negociations as well as by embargoes & nonimportation laws, to protect the persons & property of our Citizens have been rendered unsuccesful.
And whereas the pacific policy of Our Government has been construed by the Government of Great Britain into pusillanimity, so that she has thereby taken encouragement to persevere in her Offensive measures of impressing our Citizens, Capturing our Vessels, and instigating the Savages on our frontiers to hostilities, Untill our Government has at length appealed to the last resort of injured nations.
Therefore Resolved.
That we consider the declaration of War against England as the only possible means of maintaining our rights, and Supporting our proper Grade in the scale of Independant Nations.

Resolved. That we will cheerfully Cooperate with the Government of our choice in rendering every assistance in our power, to prosecute with Vigour the war we have Justly entered into against the proud Oppressor of humanity.
Resolved. That a copy of the proceedings of this meeting be transmitted by the Secretary to the President of the United States.

Tho Henderson Chairmn.
Isaac Alexander Secr’y.

